DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/18/2022. Claims 1-3, 6, 8, 11, 13-15, 17, 22-24, 27, 29, 32, 34, 36, 38, 43, 64-67 and 69-71 are allowed.

Examiner's Statement of reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by at least one hardware processor to operate at least two network nodes, wherein each of said network nodes comprises at least a wireless transceiver and at least one application server, to: form a cluster comprising said at least two network nodes; continuously acquire, by each of said network nodes in said cluster, cluster topological data from at least some other network nodes; continuously transmit, by each of said network nodes in said cluster, to at least some of said other network nodes in said cluster, said acquired topological data; designate, based at least in part on said transmitted topological data, a cluster head; and select, by said cluster head, at least one of said other network nodes in said cluster to provide one or more services associated with its respective at least one application server, wherein said one or more services are provided to all other network nodes wherein said cluster topological data comprises network node configuration information, selected from a list consisting of an address of at least one application server, a type of at least one application server, at least one radio frequencies (RF) parameter, at least one radio access network (RAN) parameter, and security information.
The closest prior art, as previously recited, Kobayashi et al. (US 2007/0201418 A1), Naghian et al. (US 2006/0002328 A1), are also generally directed to various aspects of mobile devices forming adhoc network of a cluster.  However, none of Kobayashi, Naghian teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 22, 43.  For example, none of the cited prior art teaches or suggest the steps of designate, based at least in part on said transmitted topological data, a cluster head; and select, by said cluster head, at least one of said other network nodes in said cluster to provide one or more services associated with its respective at least one application server, wherein said one or more services are provided to all other network nodes wherein said cluster topological data comprises network node configuration information, selected from a list consisting of an address of at least one application server, a type of at least one application server, at least one radio frequencies (RF) parameter, at least one radio access network (RAN) parameter, and security information. 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478